UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 29,2009 Home Federal Bancorp, Inc. of Louisiana (Exact name of registrant as specified in its charter) Federal 000-51117 86-1127166 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 624 Market Street, Shreveport, Louisiana 71101 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (318) 222-1145 Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On December 29, 2009, Home Federal Bank (the “Bank”), the wholly owned subsidiary of Home Federal Bancorp, Inc. of Louisiana, issued a press release announcing the acquisition of land in Bossier City, Louisiana for the construction of a full-service branch office and leasable class A office space.For additional information, reference is made to the Bank’s press release, dated December 29, 2009, which is included as Exhibit 99.1 hereto and is incorporated herein by reference thereto. Item 9.01Financial Statements and Exhibits (a)Not applicable. (b)Not applicable. (c)Not applicable. (d)Exhibits The following exhibits are included herewith. Exhibit No. Description 99.1 Press release dated December 29, 2009 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. HOME FEDERAL BANCORP, INC. OF LOUISIANA Date: December 29, 2009 By: /s/James R. Barlow James R. Barlow Executive Vice President and Chief Operating Officer 3 EXHIBIT INDEX Exhibit No. Description 99.1 Press release dated December 29, 2009
